 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 9                                           AT TACOMA

10   JULIE C. HENSIEK,                                     Civil No. 3:18-cv-05678-TLF

11             Plaintiff,

12             vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14             Defendant.

15             Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge (ALJ) is directed

18   to:

19         •   allow the claimant a hearing;

20         •   reevaluate the claimant’s symptoms in accordance with Social Security Ruling 16-3p, and

21             to the extent necessary, reevaluate the lay witness evidence;

22         •   reevaluate the opinion evidence in accordance with 20 C.F.R. § 404.1527;

23         •   reevaluate the claimant’s residual functional capacity in accordance with Social Security

24             Ruling 96-8p; and

25   Page 1          ORDER - [3:18-cv-05678-TLF]

26
 1
        •     obtain supplemental vocational expert evidence and determine whether that evidence is
 2
              consistent with the Dictionary of Occupational Titles (DOT) in accordance with Social
 3
              Security Ruling 00-4p.
 4
              The parties agree that no aspect of the ALJ’s prior decision is affirmed and Plaintiff may
 5
     submit additional evidence and arguments to the ALJ on remand.
 6
              This case is reversed and remanded on the above grounds, and Plaintiff is entitled to
 7
     reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant to 28
 8
     U.S.C. § 1920, upon proper request to this Court.
 9
              DATED this 22nd day of April, 2019.
10

11

12                                                         A
                                                           Theresa L. Fricke
13                                                         United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25   Page 2      ORDER - [3:18-cv-05678-TLF]

26
